Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered June 28, 2005, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that various comments made by the prosecutor during summation were improper and deprived him of a fair trial is unpreserved for appellate review. The defendant either did not object to the remarks at issue, made only general objections, or his objections were sustained without any further request for curative instructions, and his motion for a mistrial after the completion of summations was untimely and failed to preserve his contention (see CEL 470.05 [2]; People v Romero, 7 NY3d 911 [2006]; People v Owens, 43 AD3d 1185 [2007]; People v Patten, 43 AD3d 964 [2007]). In any event, the majority of the challenged remarks did not exceed the bounds of rhetorical comment permissible in closing argument and constituted either fair comment upon the evidence presented or fair response to the defense summation (see People v Owens, 43 AD3d 1185 [2007]; People v Salnave, 41 AD3d 872, 874 [2007]). To the extent that the prosecutor improperly referred to the absence of a defense witness whom he knew was hospitalized, such error was harmless (see People v Crimmins, 36 NY2d 230, 237 [1975]; People v Richardson, 294 AD2d 379, 380 [2002]).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction. Rivera, J.E, Spolzino, Garni and McCarthy, JJ., concur.